

116 HRES 1026 IH: Expressing the sense of Congress that responses to the COVID–19 pandemic by the education system must be narrowly tailored to protect the well-being of children in different parts of the country.
U.S. House of Representatives
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1026IN THE HOUSE OF REPRESENTATIVESJune 26, 2020Mr. Griffith (for himself, Mr. Harris, Mr. Biggs, Mr. Guthrie, Mr. Cline, Mr. DesJarlais, Mr. Gosar, Mr. Brooks of Alabama, Mr. Duncan, Mr. Gohmert, Mr. Weber of Texas, and Mr. Budd) submitted the following resolution; which was referred to the Committee on Education and LaborRESOLUTIONExpressing the sense of Congress that responses to the COVID–19 pandemic by the education system must be narrowly tailored to protect the well-being of children in different parts of the country.Whereas, on June 23, 2020, Drs. Anthony Fauci and Robert Redfield testified before the House Committee on Energy & Commerce in a hearing entitled Oversight of the Trump Administration’s Response to the COVID–19 Pandemic;Whereas Dr. Fauci is a Doctor of Medicine and has served as Director of the National Institute for Allergy and Infectious Diseases at the National Institutes of Health since 1984;Whereas Dr. Redfield is a Doctor of Medicine and serves as Director of the Centers for Disease Control and Prevention;Whereas, during the hearing on June 23, Representative Brett Guthrie (R–KY) asked whether children would be able to physically return to schools in August 2020, and Dr. Fauci responded by saying it is, different whether you’re in a New York metropolitan area or Casper, Wyoming. So when you’re asking about schools, you have to say where are you talking about? because we have different regions, different States, different cities … some counties may have such a low level of infection that schools can open in a way that’s exactly like normal. Others . . . might want to make some modifications … You want to tailor it, to the degree of viral dynamics in the particular location that you’re talking about; Whereas, during the hearing on June 23, Representative H. Morgan Griffith (R–VA) expressed concerns over recommendations related to schools, and Dr. Fauci replied, It’s not one size fits all … We often say, in America, should you or should you not be open. That’s almost a non-question, because we’re such a large country and so heterogeneous and [are experiencing] such a range of involvement of this virus in different parts of the country;Whereas, during the hearing on June 23, Dr. Fauci agreed with statements made by Representative Kurt Schrader (D–OR) that a COVID–19 vaccine is one of many tools in the toolbox and it would be a terrible miscalculation on the part of many Americans to believe it is best that everyone stay home, not go to work, not send [kids] to school;Whereas the Centers for Disease Control and Prevention never made a widespread recommendation that all school districts across the country should close due to concerns about COVID–19;Whereas, during the hearing on June 23, Dr. Redfield agreed with Representative Schrader’s assessment of the reality that children are unlikely to maintain distancing of 6 feet at school and that transporting children to schools while allowing only one child to sit in each row on buses is impossible for most jurisdictions;Whereas Representative Schrader labeled CDC recommendations pertaining to the opening of schools pie in the sky perfection recommendations that have no chance in hell of actually happening at the local level due to lack of funding and human nature, and indicated a need for more realistic recommendations;Whereas, in the hearing on June 23, witnesses and Members of the Committee agreed that, “If we have kids not going to school, we run the huge risk of the wealthy kids getting a great education online … and the lower income kids get[ting] no education”;Whereas, at the hearing on June 23, Dr. Redfield testified schools should be closed jurisdiction by jurisdiction, when we see issues in the schools and the focus in the fall must be the consequences of this virus, which are mortality, hospitalization, the economy; andWhereas, at the hearing on June 23, Dr. Redfield testified we need to open our schools under realistic recommendations addressing how we expect those schools to act based on the consequences of what we think this virus is going to pay for those individuals in schools. It doesn’t mean we don’t have to be vigilant about protecting the vulnerable … But no longer does that mean we have to shut down schools, shut down the economy: Now, therefore, be it(1)That the consequences of remaining out of school are different for children of varying geographic regions or economic status; and(2)that because of the size and the heterogeneity of the United States, and of various regions within individual states, decisions related to the opening and operations of school districts are best made at the local level, informed by contemporaneous expert opinion and data.